Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered August 15, 1984, convicting him of arson in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain oral statements made by him to the police.
Ordered that the judgment is affirmed.
The defendant was briefly detained without probable cause. This detention, however, lasted for less than 10 minutes and nothing was said or done by the defendant during this period which was prejudicial to him or which was in any significant way connected to his subsequent confessions. Any taint which *815may have resulted from this detention without probable cause was clearly attenuated by the significant intervening event of his legal arrest (see, People v Rogers, 52 NY2d 527, 532-533, cert denied 454 US 898; People v Martinez, 37 NY2d 662, 669; People v Rondan, 116 AD2d 750, 753, lv denied 67 NY2d 950). Bracken, J. P., Lawrence, Kunzeman and Spatt, JJ., concur.